DETAILED ACTION
	This is a non-final rejection in response to application filed 4/12/22. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2. 4-10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tersmette et al. (US 2016/0123178).
	Regarding independent claim 1 and 10 and dependent claim 12, Tersmette teaches a variable exhaust nozzle 30 for a gas turbine engine 10, the variable exhaust nozzle comprising 
an outer shroud 36 arranged circumferentially about an axis and fixed relative to the axis to define an outer boundary surface 50 of an exhaust nozzle flow path, the outer shroud extends axially between a forward axial location and a terminal shroud end (see fig. 2), and 
an inner plug 32 arranged circumferentially about the axis to define an inner boundary surface of the exhaust nozzle flow path, the inner plug extends axially between a forward end and a terminal tail end, and the inner boundary surface increases in diameter and then decreases in diameter as the inner plug extends axially aft from the forward end to the terminal tail end (see fig. 2), 
wherein a variable area region of the exhaust nozzle flow path is defined axially between the forward end of the inner plug and the terminal shroud end and defined radially between the outer boundary surface and the inner boundary surface [0007], 
wherein the inner plug is configured to translate axially relative to the outer shroud [0033] between an open position in which the outer boundary surface and the inner boundary surface cooperate to cause the variable area region of the exhaust nozzle flow path to converge in area to a first throat A8 located at the terminal shroud end without diverging in area ([0035-0039] and figs 3-4) and a closed position in which the outer boundary surface and the inner boundary surface cooperate to cause the variable area region of the exhaust nozzle flow path to converge in area to a second throat A8 and then diverge in area aft of the second throat, and the second throat is spaced apart axially from the forward end of the inner plug and the terminal shroud end (fig. 2).
Additionally, regarding claim 10, Tersmette teaches wherein at least one of the outer shroud and the inner plug is movable relative to the axis between a first position in which the variable area region converges in area to a throat located aft of the maximum diameter of the inner plug, a second position in which the variable area region converges and then diverges in area, and a plurality of positions between the first position and the second position [0035-0040].
Regarding dependent claim 2, Tersmette teaches wherein the terminal tail end is located axially aft of the terminal shroud end when the inner plug is in the open position. As shown in figures 3 and 4, the terminal tail end of the plug 32 is aft of the terminal outer shroud end.
Regarding dependent claim 4 and 17, Tersmette teaches wherein a minimum area of the variable area region when the one of the outer shroud and the inner plug is in the open position is greater than a minimum area of the variable area region when the one of the outer shroud and the inner plug is in the closed position [0039].
Regarding dependent claim 5, Tersmette teaches wherein the variable area region of the exhaust nozzle flow path diverges in area aft of the second throat without converging in area aft of the second throat. As seen in figure 2.
Regarding dependent claim 6 and 13, Tersmette teaches wherein the inner plug is movable relative to the axis between a plurality of positions between the open position and the closed position and the variable exhaust nozzle further comprises an actuation controller configured to selectively move the inner plug and to stop and hold the inner plug relative to the axis in the open position, the closed position, and at least one of the plurality of positions [0040].
Regarding dependent claim 7 and 14, Tersmette teaches wherein the inner plug is configured to default to one of the open position and the closed position in response to failure of the actuation controller. It is inherent that there would be a default condition.  The default would be dependent on the flight condition.
Regarding dependent claim 8 and 16, Tersmette teaches wherein the actuation controller is configured to receive a first input indicative that the gas turbine engine is in a take-off mode and to move the one of the outer shroud and the inner plug to the open position [0036] in response to receiving the first input and the actuation controller is configured to receive a second input indicative that the gas turbine engine is in a cruise mode and to move the one of the outer shroud and the inner plug to the closed position in response to receiving the second input [0031].
Regarding dependent claim 9, Tersmette teaches wherein the forward end of the inner plug is curvilinear and continuously decreases in slope as it extends aft to a maximum diameter of the inner plug (as seen in figure 2 and 3).
Regarding independent claim 18, Tersmette teaches a method comprising 
providing an inner plug 32 arranged circumferentially about an axis and an outer shroud 36 arranged circumferentially about the inner plug, the outer shroud having a terminal shroud end, and the inner plug having a first portion that extends axially aft and radially outward to a maximum diameter of the inner plug and a second portion that extends axially aft and radially inward from the maximum diameter (see figures 2 and 3), the inner plug and the outer shroud cooperating to form an exhaust nozzle flow path having a variable area region defined axially between the first portion of the inner plug and the terminal shroud end of the outer shroud [0011], 
moving at least one of the outer shroud and the inner plug relative to the axis to a first position in which the variable area region converges in area to a first throat located aft of the maximum diameter of the inner plug (fig. 3-4, [0033-0040]), and 
moving the at least one of the outer shroud and the inner plug relative to the axis to a second position in which the variable area region converges and then diverges in area (fig. 2, [0031-0032]).
Regarding dependent claim 19, Tersmette teaches further comprising providing an actuator controller configured to move the at least one of the outer shroud and the inner plug relative to the axis between the first position and the second position and further comprising moving the at least one of the outer shroud and the inner plug relative to the axis to one of the first position and the second position in response to a failure of the actuator controller. The default would be dependent on the flight condition.  In case of a failure, going to a low power condition would be default in an aircraft. Tersmette teaches going to closed position for low power mode [0039].
Regarding dependent claim 20, Tersmette teaches further comprising providing an actuator controller configured to move the at least one of the outer shroud and the inner plug relative to the axis between the first position and the second position, receiving a first input with the actuator controller indicative of a take-off mode of a gas turbine engine, moving the at least one of the outer shroud and the inner plug relative to the axis to the first position in response to receiving the first input [0036], receiving a second input with the actuator controller indicative of a cruise mode of the gas turbine engine, and moving the at least one of the outer shroud and the inner plug relative to the axis to the second position in response to receiving the second input [0031].

Allowable Subject Matter
Claims 3, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 3 and 11 are rejected for the limitation “the smallest inner diameter located at the terminal shroud end” and “wherein the forward portion of the inner plug is convex and the aft portion of the inner plug is concave” in claim 15. While these limitations arenot novel on their own, in combination with the independent claims would make it allowable, as it would not have bene obvious to modify the prior art of record in the same manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741